Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments and/or Claims
2.		The amendment dated 10/6/2021 is acknowledged and entered into record. Claims 1, 3 and 19-21 are cancelled. Claims 4, 10, 17, 22, 24-25, 28, 31-34 and 36-38 are pending in the instant application. 
3.		 Claims 24-25, 28, 31-34 and 36-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1 March 2021.
4.    		Claims 4, 10, 17 and 22, drawn to an antibody or antigen-binding fragment thereof that cross-blocks a reference antibody, and a pharmaceutical composition comprising the same, are being considered for examination in the instant application.

Rejections maintained
Claim Rejections - 35 USC § 112-Second paragraph 
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.		Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the 
	NOTE: Upon consideration of cancellation of claim 1, proper amendment of claim 4 reciting a single antibody, and changing the dependency of claims 17 and 22 to now depend from amended claim 4, the rejection of claims 4, 10, 17, and 22 based on dependency from claim 1, is withdrawn (refer to paras 12, 13, 15 and 16 of previous Office Action dated 16 July 2021).
8. 		Claim 17 recites the variable heavy and light chain (VH, VL) domain sequences of the antibody of claim 4. While the SEQ ID NOs: are the same as those of reference antibodies stated in Table 1 or para 0010 of the specification, the VH and VL combinations are not recited in claim 17, rather the claim is construed to encompass any combination of the recited VH and VL. As it is not clear as to which antibody is being referred to in claim 17, the claim is rejected as being indefinite.

	Applicant’s Remarks:
9.		Applicant argues that claim amendments render the rejection moot. 
10.		Applicant’s argument is considered, however, is found to be persuasive in part. As stated above, the rejection based upon dependency on claim 1 is now withdrawn. However, claim 17 depending from claim 4, still does not recite the VH and VL combinations associated with the CDR sequences set forth in claim 4. 
11.		The rejection of claim 17 is therefore, maintained. Appropriate clarification and correction are required. 

	Claim Rejections - 35 USC § 112 – Written Description
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the 

13.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

14.		Claim 17 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. The rejection is maintained and extended to amended claim 17 for reasons of record in the Office Action dated 7/16/2021. Previously rejected claims 1 and 3 are now cancelled.
	NOTE: Upon consideration of cancellation of claims 1 and 3, proper amendment of claim 4 reciting a single antibody, and changing the dependency of claim 22 to now depend from amended claim 4, the rejection of claim 22 is withdrawn.
15.		Claim 17 is directed to an antibody or antigen binding fragment with VH/ VL domains that are at least 90% identical to the recited sequences.
16.		The specification of the instant application teaches that Scg3 belongs to the granin family, and is involved in the regulation of secretory granule biogenesis and peptide hormone secretion (para 0030). The specification states that Scg3 is an angiogenic factor and is a target for anti-angiogenesis therapy, such as anti-Scg3 antibodies for treatment and prevention of diseases like diabetic retinopathy and cancer (para 0031). The specification teaches antibodies or their antigen binding fragments that specifically bind to Scg3 (anti-Scg3 monoclonal antibodies) (para 0041, 0042). Table 1, pages 15-18 of the specification provides sequences of the 7 clones representing monoclonal antibodies to Scg3 (variable light and heavy chains, and corresponding CDRs).

18.		Claim 17 is not limited to the variable heavy (VH) and light (VL) chains as described in Table 1, rather encompasses other combinations of VH and VL sequences that can be associated with any of the CDR sets of claim 4. For example, VH SEQ ID NO: 1 can be combined with VL SEQ ID NO: 10, wherein said combination can be associated with CDR sequences recited in claim 4(i). The specification has not disclosed a reasonable number of species of the large group of antibodies that have any such possible combinations of VH/VL and CDRs, AND have the function of binding Scg3.  
19.		To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The specification has not shown a relationship between the structure, function, or properties of the claimed genus of reference and blocking antibodies. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. The brief description in the specification of seven monoclonal antibodies having specific VH and VL combination, is not adequate written description of an entire genus of functionally equivalent antibodies that binds to Scg3. 
20.		Claim 17 also recites that the heavy and light chains have at least 90% identity to the recited sequences, which adds to the breadth of the insufficiently undisclosed genus of the nd 1886, CAFC 2004), wherein the Federal Circuit upheld the district court's ruling that patent claims which recited administration of compounds not disclosed, but rather to be identified in a screening assay, were invalid on their face. Since the specification does not disclose to the public the structures claimed, it does not meet the written description requirement of 35 USC § 112(a), first paragraph. 
21.		Applicant has claimed a broad genus of antibodies comprising fragments and derivatives thereof. The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” [MPEP 2163(II)(A)(3)(a)(ii)] 
22.		Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116).
23.		With the exception of the seven Scg3 antibodies each represented by specific sequences corresponding to six CDRs, VH and VL, the skilled artisan cannot envision the 
24.		One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  
25.		Therefore, only the seven reference antibody clones (in Table 1 of the specification), but not the full breadth of claim 17 meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

	Applicant’s remarks:
26.		Applicant argues that claims 1 and 3 are now cancelled and the remaining claims are amended to depend from claim 4. Applicant states that claim 4 was not included in the rejection. Applicant asserts that the rejection is moot and should be withdrawn. 
27.		Applicant’s arguments are fully considered, but found to be persuasive in part. As stated above, considering the cancellation of claims 1 and 3, and amending the dependency of claims (17 and 22) to be now from claim 4, the rejection of claim 22 is withdrawn. Applicant is right that claim 4 was not considered for rejection. However, even though claim 17 now depends from claim 4, claim 17 still has the same issue of not reciting the specific combinations of VH and VL sequences associated with the CDR sequences recited in claim 4 (as stated in the rejection). The specification has not disclosed a reasonable number of species of the large group of AND have the function of binding Scg3.
	
	Sequence search analysis:
28.		All recited CDR, VH and VL sequences of the seven Scg3 antibodies have been searched. The prior art does not teach or suggest antibodies having: 
(i) All 6 CDRs as recited in instant claim 4; AND
(ii) The VH and VL sequences as recited in claim 10. 

	NOTE: Applicant’s request for rejoinder of the non-elected method claims is considered. However, since all elected claims are not yet allowable, the non-elected claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b).

	
Conclusion

29.	Claims 4, 10 and 22 are considered to be allowable.
30.			THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
31.		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
32.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
33.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	34.		Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the 

/A. D./
Examiner, Art Unit 1649
17 March 2022

                                                                                                                                                                                                    /DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644